United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF STATE, FOREIGN
SERVICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-281
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant filed a timely appeal of a nonmerit decision of the Office
of Workers’ Compensation Programs dated July 6, 2006 denying his request for reconsideration
as it was not timely filed and failed to establish clear evidence of error. As the most recent
Office merit decision was issued on March 11, 2005, more than one year before the filing of this
appeal, the Board does not have jurisdiction to review the merits of the case pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly found that appellant’s request for
reconsideration was not timely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On November 9, 2004 appellant, then a 47-year-old foreign affairs specialist, filed a
traumatic injury claim alleging that, on October 21, 2004, while on assignment in New Delhi,
India, he missed a step going down stairs, fell and strained his left knee. On the same date,

appellant sought medical attention from Dr. Pushpinder Singh Bajaj, a consultant orthopedic
surgeon and traumatologist specializing in sports medicine, arthroscopy and joint replacements.
Dr. Bajaj indicated that appellant complained of an injury to his left knee occurring three hours
before, that he tapped his knee, drained blood and applied a crepe bandage. In a note dated
December 29, 2004, appellant requested to be reimbursed for his expenses for this appointment,
noting that his insurance required that he pay a $200.00 deductible. In a medical note dated
December 16, 2004, Dr. Timothy J. Crimmins, a Board-certified internist, stated that there was
new damage almost all from the fall. Appellant also had a magnetic resonance imaging scan on
December 14, 2004 that was read as showing broad osteochondral contusion/fracture involving
the medial femoral condyle complete tear of the mid body and posterior horn of the medial
meniscus extending to the median meniscocapular margin, thickening and edema of the medial
collateral ligament and the acute complex consistent with an intermediate grade of injury of this
structure and lateral patellar offset Grade 3 to 4 chondromalacia patella of the internal patellar
facet.
By decision dated January 5, 2005, the Office denied appellant’s claim for the reason that
the evidence was not sufficient to establish that he sustained an injury as defined by the Federal
Employees’ Compensation Act.1 The Office noted that the evidence supports that the claimed
event occurred but that there was no medical evidence that provided a diagnosis which could be
connected to the events. On February 2, 2005 appellant requested reconsideration. In a decision
dated March 11, 2005, the Office reviewed his case on the merits and modified the prior decision
by finding that he had established an incident occurring within the performance of his duties.
However, appellant’s case was denied as a causal relationship had not been proven.
On March 24, 2006 appellant requested reconsideration. He indicated that he realized
that he was filing this a few days after the one year deadline, but indicated that he made his
intention to file a request for reconsideration known orally on February 3, 2006 in a conversation
with the Office. In support of his request for reconsideration, appellant submitted a receipt from
Dr. Bajaj indicating that he paid 9,500 rupees on October 21, 2004. He also submitted a
statement by Stacy Gilbert indicating that, as they were leaving for an off-site meeting, he fell on
some stairs. Ms. Gilbert noted that, as appellant had difficulty walking, he was sent to the
Embassy’s medical unit to have his foot examined before departing for the United States that
evening. Appellant also submitted a statement indicating that an hour or so after his injury he
could not walk unassisted and went to the United States Embassy medical unit for evaluation at
which time he was referred to a physician in New Delhi for further evaluation and treatment. He
noted that he paid 9,500 rupees in out-of-pocket expenses for this visit, which amounted to
approximately $200.00.
By decision dated July 6, 2006, the Office denied appellant’s request for reconsideration
as it was not timely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. §§ 8101-8193.

2

LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.2
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted the Office under section 8128(a) of the Act.3
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed.4 When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes clear evidence of error. Office regulation and procedure provide that the Office will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set forth
in 20 C.F.R. § 10.607(a) if the claimant’s application for review shows clear evidence of error on
the part of the Office.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.6 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.7 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.8

2

20 C.F.R. § 10.607(a).

3

Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

4

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 99, 501-02 (1990).

5

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedures further provide: The term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that [the Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
6

Dorletha Coleman, 55 ECAB 143 (2003); Leon J. Modrowski, 55 ECAB 196 (2004).

7

Id.

8

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

3

ANALYSIS
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.9
A right to reconsideration within one year also accompanies any subsequent merit decision on
the issues, including a decision of the Board.10 The last merit decision in this case was issued on
March 11, 2005. As appellant’s March 24, 2006 request for reconsideration was submitted more
than one year after the last merit decision of record, the Board finds it was untimely.
Consequently, he must demonstrate clear evidence of error by the Office in denying his claim for
compensation.11
Appellant has not presented clear evidence of error on the part of the Office in issuing its
July 6, 2006 decision. He did not submit the type of positive, precise and explicit evidence
which manifests on its face that the Office committed an error. The Office denied appellant’s
claim for the reason that he had not established that the work-related incident caused his injury.
With his request for reconsideration, he submitted a receipt indicating that he paid Dr. Bajaj
9,500 rupees. However, this simply is evidence of payment by appellant, not evidence of any
causal relationship. Appellant also submitted statements by both himself and a witness to his
fall. These statements are evidence that the fall occurred. However, that fact is not in dispute.
The question of causal relationship is medical in nature and may only be resolved by rationalized
medical evidence. The Board finds that the statements are not medical evidence that links the
accepted work incident to an injury. Accordingly, the Board finds that the arguments and
evidence submitted by appellant in support of his request for reconsideration do not prima facie
shift the weight of the evidence in his favor, or raise a substantial question as to the correctness
of the March 11, 2005 decision. Thus, they are insufficient to demonstrate clear evidence of
error.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.

9

20 C.F.R. § 10.607(a).

10

Robert F. Stone, 57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

11

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB __ (Docket No. 06-380, issued June 26, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 6, 2006 is affirmed.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

